        Case 2:20-cv-01122-CKD Document 9 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERICA D. HAYWOOD,                                  No. 2:20-cv-1122 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   CALIFORNIA DEPARTMENT OF
     INSURANCE, et al.,
15
                        Defendants.
16

17          Plaintiff, a San Diego County inmate proceeding pro se, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. However, the certificate portion of the request which must be

20   completed by plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not

21   filed a certified copy of her inmate trust account statement for the six month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

23   opportunity to submit a completed in forma pauperis application and a certified copy in support of

24   her application.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. Plaintiff shall submit, within thirty days from the date of this order, a completed

27   affidavit in support of her request to proceed in forma pauperis on the form provided by the Clerk

28   of Court;
                                                       1
         Case 2:20-cv-01122-CKD Document 9 Filed 06/05/20 Page 2 of 2

 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   her inmate trust account statement for the six month period immediately preceding the filing of

 5   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 6   this action be dismissed without prejudice.

 7   Dated: June 5, 2020
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11
     1/bh
12   hayw1122.3c+.new

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
